DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Electroluminescence Display Apparatus Reducing Number of Gate Lines in Double Rate Driving (DRD).
Claim Objections
Claim 5 is objected to because of the following informalities:
As per claim 5, the limitation “the same” should be “identical”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 2 and 3, the claim limitation “first driving element” (Claims 2 and 3), “second driving element” (Claims 2 and 3), “switching elements“ (Claims 2 and 3), “first switching element” (Claim 3), “second switching element” (Claim 3), “third switching element” (Claim 3), “fourth switching element” (Claim 3) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “driving the first light emitting device”, “driving the second light emitting device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19 and 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 4 and paragraph 0063 discloses “first driving element” as first driving transistor DR1.
Fig. 4 and paragraph 0064 discloses “second driving element” as second driving transistor DR2.
Fig. 4 and paragraphs 0063 and 0064 discloses “switching elements” as a plurality of switching transistors SW11 and SW12 of a first group and a plurality of switching transistors SW21 and SW22 of a second group.
 Fig. 4 and paragraph 0063 discloses “first switching element” and “second switching element” as a plurality of switching transistors SW11 and SW12 of a first group.
Fig. 4 and paragraph 0064 discloses “third switching element” and “fourth switching element” as a plurality of switching transistors SW21 and SW22 of a second group.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 20170221419) in view of Iida (US 20150138052).
As per claim 1, Xiang discloses an electroluminescence display apparatus (Abstract) comprising:
a first pixel (Fig. 5, #501; [0056]);
a second pixel (#502) disposed adjacent to the first pixel (#501) in a horizontal direction to share a data line (#Vdata) to which a first data voltage and a second data voltage are time-divisionally supplied and a reference voltage line (#Vref1) to which a reference voltage is supplied, along with the first pixel (#501; [0056]-[0057]; [0073]-[0075]; [0082]-[0083]);
a first gate line (#Scan1) coupled to the first pixel (#501) to transfer a first gate control signal, corresponding to the reference voltage, to the first pixel (#501; [0074]-[0075]);
a second gate line (#Emit) coupled to the first (#501) and second pixels (#502) in common to transfer a second gate control signal, corresponding to the first data voltage and the reference voltage in common, to the first (#501) and second pixels (#502; [0074]-[0075]; [0082]-[0083]); and
a third gate line (#Scan2) coupled to the second pixel (#502) to transfer a third gate control signal, corresponding to the second data voltage, to the second pixel (#502; [0082]-[0083]),
wherein each of the first (#Scan1) and second gate lines (#Emit) has a first line width, and the third gate line (#Scan2) had a second line width ([0056]; [0059]; where a first and second line width is inherently present).
However, Xiang does not explicitly teach a second line width which differs from the first line width.
Iida teaches a second line width which differs from the first line width ([0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second line width of Xiang formed according to Iida so that impedance of the scanning line is able to be sufficiently decreased.
As per claim 7, Xiang in view of Iida discloses the electroluminescence display apparatus of claim 1, wherein the second line width is wider than the first line width (Iida: [0098]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Iida in view of Chung (US 20160125801).
As per claim 2, Xiang in view of Iida discloses the electroluminescence display apparatus of claim 1, wherein the first pixel (Xiang: Fig. 5, #501) comprises a first light emitting device (Xiang: #D1) generating light of a first color, a first driving element (Xiang: #DT1) driving the first light emitting device (Xiang: #D1), a plurality of switching elements (Xiang: #M2, M3) of a first group coupled to the first driving element (Xiang: #DT1), and a first storage capacitor (Xiang: #C1; [0060]), and
the second pixel (Xiang: #502) comprises a second light emitting device (Xiang: #D2) generating light of a second color, a second driving element (Xiang: #DT2) driving the second light emitting device (Xiang: #D2), a plurality of switching elements (Xiang: #M4, M5) of a second group coupled to the second driving element (Xiang: #DT2), and a second storage capacitor (Xiang: #C2; [0063]).
However, the prior art of Xiang and Iida do not explicitly teach a second color which differs from the first color.
Chung teaches a second color which differs from the first color ([0017]; [0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixels of Xiang in view of Iida configured according to Chung so that the first pixel may be a red pixel, the second pixel may be a green or blue pixel.
As per claim 3, Xiang in view of Iida in view of Chung discloses the electroluminescence display apparatus of claim 2, wherein the plurality of switching elements (Xiang: #M2, M3) of the first group comprises:
a first switching element (Xiang: #M3) operating based on the second gate control signal to connect a gate of the first driving element (Xiang: #DT1) to the data line (Xiang: #Vdata; [0074]-[0076]); and
a second switching element (Xiang: #M2) operating based on the first gate control signal to connect a source of the first driving element (Xiang: #DT1) to the reference voltage line (Xiang: #Vref1; [0074]-[0076]), and
the plurality of switching elements (Xiang: #M4, M5) of the second group comprises:
a third switching element (Xiang: #M5) operating based on the third gate control signal to connect a gate of the second driving element (Xiang: #DT2) to the data line (Xiang: #Vdata; [0082]-[0083]); and
a fourth switching element (Xiang: #M4) operating based on the second gate control signal to connect a source of the second driving element (Xiang: #DT2) to the reference voltage line (Xiang: #Vref2; [0082]-[0083]).
Allowable Subject Matter
Claim 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of an electroluminescence display apparatus comprising a first pixel, a second pixel disposed adjacent to the first pixel in a horizontal direction to share a data line to which a first data voltage and a second data voltage are time-divisionally supplied and a reference voltage line to which a reference voltage is supplied, along with the first pixel does not teach or fairly suggest the data driver synchronizes the reference voltage, which is to be supplied to the first pixel, with the first gate control signal having an on level to supply the reference voltage to the reference voltage line, partially synchronizes the first data voltage, which is to be supplied to the first pixel, with the second gate control signal having an on level to supply the first data voltage to the data line, synchronizes the reference voltage, which is to be supplied to the second pixel, with the second gate control signal having an on level to supply the reference voltage to the reference voltage line, and partially synchronizes the second data voltage, which is to be supplied to the second pixel, with the third gate control signal having an on level to supply the second data voltage to the data line, wherein, in a first period, a second period, a third period, and a fourth period sequentially arranged at a certain time interval, the first to third gate control signals have the same pulse width and have phases which are sequentially delayed, and on level periods of two adjacent gate control signals overlap by half each.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622